Citation Nr: 0012764	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

 1.  Entitlement to service connection for a joint condition, 
claimed as an undiagnosed illness incurred as a result of 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.

2.  Entitlement to service connection for memory loss and 
mood changes, claimed as an undiagnosed illness incurred as a 
result of service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

3.  Entitlement to service connection for erection 
dysfunction, claimed as an undiagnosed illness incurred as a 
result of service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for skin rash, claimed 
as an undiagnosed illness incurred as a result of service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

5.  Entitlement to service connection for hair loss, claimed 
as an undiagnosed illness incurred as a result of service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

6.  Entitlement to a higher rating for keratosis pilaris, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a higher rating for multiple lipomas, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1992.  
This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decisions by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veteran 
Affairs (VA).


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

2.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to a joint 
condition that has not been attributed to a known diagnosis.

3.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to memory 
loss and mood changes that has not been attributed to a known 
diagnosis.

4.  The record contains no evidence of the presence of 
erectile dysfunction disability to a degree of 10 percent.

5.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to a skin 
rash that has not been attributed to a known diagnosis.

6. The record contains no evidence of the presence of 
disability due to hair loss to a degree of 10 percent.

7.  By a rating decision in February 1993, the RO granted 
service connection and assigned a noncompensable disability 
evaluation for bilateral hearing loss.

8.  The veteran filed a notice of disagreement (NOD) with the 
evaluation of the service-connected bilateral hearing loss in 
June 1993.

9.  The RO issued a statement of the case (SOC) concerning 
the evaluation of the service-connected bilateral hearing 
loss on August 12, 1993.

10.  Neither the VA Form 9 filed in October 1993 nor any 
document filed within 60 days after the August 1993 SOC or 
within one year of the notice of the February 1993 rating 
decision contained specific allegations of errors of fact or 
law concerning the evaluation of the bilateral hearing loss.

11.  By a rating decision in February 1993, the RO granted 
service connection and assigned 10 percent disability 
evaluations for keratosis pilaris and multiple lipomas, 
respectively.

12.  The veteran filed a NOD with the evaluation of the 
service-connected keratosis pilaris and multiple lipomas in 
November 1993.

13.  The RO issued a SOC concerning the evaluation of the 
keratosis pilaris and multiple lipomas on March 15, 1994.

14.  The appellant did not file a substantive appeal 
concerning the evaluation of the keratosis pilaris or 
multiple lipomas within 60 days of the March 1994 SOC or 
within the remainder of the one-year following the notice of 
the February 1993 rating decision.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a joint condition 
due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

2.  The claim for service connection for memory loss and mood 
changes due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

3.  The claim for service connection for erection dysfunction 
due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

4.  The claim for service connection for a skin rash due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

5.  The claim for service connection for hair loss due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

6.  An adequate substantive appeal was not received 
concerning the issue of entitlement to a higher disability 
evaluation for bilateral hearing loss. 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.302 (1999).

7.  A timely substantive appeal was not received concerning 
the issues of entitlement to higher disability evaluations 
for keratosis pilaris and multiple lipomas.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, or signs or symptoms of gastrointestinal, 
neurologic, or respiratory illness.  The requirements for 
granting service connection for this type of undiagnosed 
illness include the following:  (1) the illness must become 
manifested during either active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code in Part 4 of 38 C.F.R., 
not later than December 31, 2001; (2) the medical evidence 
cannot be attributed to any known clinical diagnosis; (3) 
there must be objective evidence that is perceptible to an 
examining physician and other, non-medical indicators that 
are capable or independent verification; (4) a minimum of a 
six month period of chronicity; and (5) no affirmative 
evidence which relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.   The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1999).

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
joint condition, memory loss and mood changes, erection 
dysfunction, skin rash and hair loss, all due to an 
undiagnosed illness are all not well grounded.  Although the 
RO did not specifically state that it denied the veteran's 
claims on the basis that they were not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claims because the claims are not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of each of the 
claims included, at least by inference, the argument that 
sufficient evidence to establish a well grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in November 
1996, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well grounded.

The veteran is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He served in the Southwest Asia theater of 
operations from August 1990 to March 1991.

A.  Joint condition

After reviewing the evidence, the Board finds that the 
veteran does not have a joint condition that cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (1999).  The veteran's service medical records 
include a March 1992 service separation examination.  As part 
of this examination, the veteran completed a Report of 
Medical History and indicated that he had no history of 
swollen or painful joints, bone, joint or other deformity, 
lameness, foot trouble, back pain, shoulder or elbow 
problems, or knee problems.  He did indicate during this 
examination that he smashed his hand during a truck towing 
incident.  Following service discharge, a December 1992 VA 
examination report reveals no complaints of joint pain, and 
an examination of the musculoskeletal system showed that the 
veteran was able to squat, stoop and walk on his toes and 
heels without difficulty.  

Following the veteran's November 1994 initial claim for 
service connection for a joint condition, he was examined by 
VA in March 1995.  During this examination, the veteran 
complained that he had bilateral hand pain in the finger 
joints for the previous two years, without swelling and with 
an inability to make a fist in the morning.  The veteran 
stated that these symptoms began after he arrived in Saudi 
Arabia during the Persian Gulf War.  He also stated that he 
had right foot pain without a history of trauma or swelling, 
and not other joint swelling, joint pain or loss of range of 
motion of other joints.  Upon examination, the veteran had 
mild synovitis of the index proximal interphalangeal joint, 
thumb interphalangeal joint and in the middle finger 
interphalangeal of both hands, with normal range of motion 
with full opposition and normal bilateral hand grip strength.  
The examiner's diagnosis was bilateral hand synovitis.  The 
examiner also detected tenderness in the metatarsal bones of 
the fourth and fifth toes of the right foot, diagnosing the 
condition as metatarsal sprain.     

The Board also notes that during his July 1998 RO hearing, 
the veteran described his joint condition as consisting of 
foot pain that he states he has had since his service in the 
Persian Gulf, but for which he has not received medical 
treatment since service discharge.  The Board finds that the 
veteran's claim is not well grounded because he does have a 
diagnosed joint condition pertaining to his foot, namely 
metatarsal sprain, and his hands, namely synovitis.  Thus, 
the veteran's disability from a joint condition is not 
"undiagnosed" as is required by 38 C.F.R. § 3,317(a)(1)(ii) 
(1999).  As the record contains no evidence that the veteran 
has current disability from an undiagnosed illness manifested 
by joint pain, the first element of the Caluza analysis is 
not satisfied.  The Board concludes that the claim is not 
well grounded.


B.  Memory loss and mood changes

The veteran contends that he has a current neuropsychiatric 
disability consisting of memory loss and mood changes as a 
result of his service in the Southwest Asia theater of 
Operations during the Persian Gulf War.  He does not contend, 
nor do his service medical records show, that he had a 
neuropsychiatric disorder affecting his memory and mood 
during his active military service.  However, he stated 
during his RO hearing that he has short term memory loss and 
frequent mood disturbances.  The lay witness statements 
submitted by the veteran's wife, mother, sister, and friends 
also relate their observations of the veteran's mood changes.  
During his May 1995 VA mental disorders examination, the 
veteran reported irritability, aggressive and violent 
behavior, as well as memory problems, which he claims has 
existed since his return from the Persian Gulf.  Upon 
examination, the veteran's memory was evaluated as "good", 
and his mood was anxious.  The examiner provided no mental 
diagnosis.  The Board finds that there is no evidence of a 
chronic illness related to memory loss or mood.  The examiner 
determined that the veteran's memory was fine. The medical 
evidence does not indicate that the veteran's poor mood and 
allegedly poor memory amount to a disability for which 
service connection could be granted.  The Board notes that 
the veteran stated during his RO hearing that he has never 
received or sought medical treatment for his reported memory 
and mood problems.  The Board notes that the record does not 
contain any objective evidence that is perceptible to an 
examining physician of a disabling memory or mood condition.   

The Board also notes that in the Axis IV of the Diagnosis 
section of the examination report it lists that the veteran 
has economic problems.  According to the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (pp. 41-43)(4th ed., revised, 1994) (or DSM-IV), 
Axis IV is used for reporting psychosocial and environmental 
problems that may affect the diagnosis, treatment and 
prognosis of mental disorders.  The Board finds that even if 
the veteran's mood condition rose to the level of a 
disability, the evidence shows that the condition is 
attributable to current economic problems and not the Persian 
Gulf War.  Thus the first element of the Caluza analysis is 
not satisfied, and the Board concludes that the claim is not 
well grounded.     

C.  Erection dysfunction 

The veteran contended in his RO hearing, and his wife 
supports his contention, that he has had erectile dysfunction 
since he return from the Persian Gulf War.  The evidence 
shows that despite his wife's urging to see a urologist for 
his condition, the veteran has never received medical 
treatment for this condition.  The only medical evidence on 
record regarding erectile dysfunction is the report from the 
May 1995 VA examination.  This report records the veteran's 
complaints, but no objective findings were perceptible to the 
examiner, although it does contain a diagnosis of erection 
dysfunction.  

As for the degree of this claimed disability, the rating 
schedule provides for a 20 percent rating for deformity of 
the penis with loss of erectile power.  38 C.F.R. § 4.115, 
Diagnostic Code 7522.  The veteran does not have loss of 
erectile power, however; he and his wife report some loss of 
rigidity and difficulty maintaining an erection.  While this 
certainly may be disturbing to the veteran and his spouse, 
the record does not show the presence of a disability to a 
degree of 10 percent.  

Aside from the veteran's complaints, substantiated by his 
wife, there is no other evidence of an erectile dysfunction.  
As the claimed disability has not been manifest to a degree 
of 10 percent, the claim for service connection for erection 
dysfunction is not well grounded.        

	D.  Skin condition

The veteran claimed during his RO hearing that his skin 
itches constantly, especially on his arms, and that this 
condition is due to his service in contaminated area of 
Southwest Asia during the Persian Gulf War.  However, 
evidence from a December 1992 VA examination report shows 
that the veteran previously complained of a skin rash that 
affected his upper extremities since his return from the 
Persian Gulf.  The veteran was diagnosed with keratosis 
pilaris and multiple lipomas, and is service connected for 
these two skin condition.  There is no competent medical 
evidence showing that the veteran's current skin complaints 
are related to a medical condition different from the 
diagnosed skin condition.  As with his joint condition, the 
veteran's skin condition is not "undiagnosed."  His 
symptoms have been diagnosed as keratosis and lipomas, for 
which he is service connected.  As such, the illness cannot 
be service connected pursuant to 38 C.F.R. § 3.317.  As the 
evidence in the record contains no indication that the 
veteran has current disability from an undiagnosed illness, 
the Board concludes that the claim for service connection for 
a neuropsychiatric disorder is not well grounded.

	E.  Hair loss

The veteran claims that he began losing the hair on his head 
while he was in the Persian Gulf, that he reported his hair 
loss problem to his superiors at the time, but that he did 
not seek medical treatment for the condition in service.  The 
veteran also explained during his RO hearing that he has not 
sought treatment for his hair loss condition at any time 
following service discharge.  However, he states that he does 
not have any family history of hair loss, and therefore he 
argues that this condition is attributable to his Persian 
Gulf War service.  The Board acknowledges that this condition 
may be disturbing to the veteran.  There is no evidence of 
record, however, to show that his claimed hair loss amounts 
to a disability of 10 percent.  Although the rating schedule 
does not contain a specific diagnostic code for hair loss, 
the Board notes that 38 C.F.R. § 4.118 provides for a 10 
percent rating at Diagnostic Code 7800 for scars of the head, 
face or neck that are moderate; disfiguring.  There is no 
evidence that the claimed hair loss is disfiguring or 
otherwise disabling in any way.  Therefore, the Board finds 
that the claim for service connection for hair loss is not 
well grounded.        

II.  Timely and Adequate Substantive Appeals

An appeal to the Board consists of a timely NOD, and a timely 
filed substantive appeal in response to the SOC.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The claimant 
has one year from the date of notification of a rating 
decision to file a NOD to initiate the appeal process.  38 
U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the SOC, or within the remaining time, if 
any, of the one year period beginning on the date of 
notification of the rating decision. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b) (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (1999). A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

In this case, the determination of whether timely and 
adequate substantive appeals were filed in response to the 
various SOCs issued by the RO was made more difficult because 
the documents in the claims folder are not filed in 
chronological order.  A review of the claims folder indicates 
that, in a February 1993 rating decision, the RO, inter alia, 
granted service connection and assigned initial disability 
evaluations for bilateral hearing loss, keratosis pilaris, 
and multiple lipomas.  The veteran was notified of the award 
by a letter dated April 19, 1993; however, this letter was 
not specific concerning the basis for the benefits awarded.  
Nonetheless, the veteran filed a NOD, specifically 
referencing the April 19, 1993, letter, in June 1993.  In 
response, the RO issued a SOC on August 12, 1993, concerning 
the evaluation of the service-connected bilateral hearing 
loss.  In addition, the RO notified the veteran by a letter 
dated August 21, 1993, that service connection had been 
granted and 10 percent disability evaluations had been 
assigned for keratosis and for multiple lipomas.  The veteran 
filed a NOD concerning the evaluation of these two 
disabilities in November 1993.  In response, the RO issued a 
SOC concerning the evaluation of the service connected 
keratosis pilaris and multiple lipomas on March 15, 1994.

Following the August 1993 SOC, the veteran filed a VA Form 9, 
Appeal to the Board of Veterans' Appeals, on October 8, 1993.  
This form, however, did not contain any specific allegations 
of error of fact or law.  No document was filed at the RO 
within 60 days after the August 1993 SOC or within the 
remainder of the one year following the notice of the 
February 1993 rating decision that contained such allegations 
of error concerning the evaluation of the service-connected 
bilateral hearing loss.

In addition, the Board notes that, following the March 1994 
SOC, no document was filed at the RO within 60 days 
thereafter or within the remainder of the one year following 
the August 1993 notice of the February 1993 rating decision 
that contained allegations of error of fact or law concerning 
the evaluation of the service-connected keratosis pilaris and 
multiple lipomas.  

Consequently, the Board informed the appellant by a letter 
dated in February 2000 that it was raising the issue of the 
adequacy of the substantive appeal concerning the evaluation 
of the service-connected bilateral hearing loss and the 
timeliness of a substantive appeal concerning the evaluation 
of the service-connected keratosis pilaris and multiple 
lipomas.  No response was received from the appellant or his 
representative.

The Board notes that when the rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of that 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, as 
in this case, the postmark will be presumed to be five days 
prior to the date of the receipt of the document.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305.  Even after 
applying this rule, no timely substantive appeal was received 
with respect to the evaluation of the keratosis pilaris or 
multiple lipomas. Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and it 
is dismissed. 38 U.S.C.A. § 7105.

With respect to the evaluation of the service-connected 
bilateral hearing loss, the substantive appeal received in 
October 1993 does not contain allegations of error of fact or 
law.  The appellant was so informed and given 60 days to 
present argument or request a hearing but did not respond.  
The Board finds that no adequate substantive appeal has been 
timely filed with respect to this issue.  Accordingly, the 
Board lacks jurisdiction regarding this issue, and the appeal 
as to this issue is also dismissed. 


ORDER

Service connection for an illness manifested by joint pain is 
denied.  Service connection for an illness manifested by 
memory loss and mood changes is denied.  Service connection 
for an illness manifested by erection dysfunction is denied.  
Service connection for an illness manifested by a skin rash 
is denied.  Service connection for an illness manifested by 
hair loss is denied.

The appeal from the initial disability evaluation assigned 
for the service-connected bilateral hearing loss is 
dismissed, as an adequate substantive appeal was not 
received.

The appeal from the initial disability evaluations assigned 
for the service-connected keratosis pilaris and multiple 
lipomas is dismissed, as a timely substantive appeal was not 
received.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

